Matter of Tabb v New York State Off. of Ct. Admin. (2017 NY Slip Op 02727)





Matter of Tabb v New York State Off. of Ct. Admin.


2017 NY Slip Op 02727


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Richter, Manzanet-Daniels, Feinman, JJ.


3639 102223/15

[*1]In re Jennifer Tabb, Petitioner,
vThe New York State Office of Court Administration, et al., Respondents.


Kyle B. Watters, PC, Bayside (Kyle Watters of counsel), for petitioner.
John W. McConnell, Office of Court Administration, Albany (John Sullivan of counsel), for respondents.

Determination of respondents, dated September 15, 2015, as amended on February 11, 2016, which denied petitioner's appeal of her placement on involuntary leave from her position as a court officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barbara Jaffe, J.], entered on or about December 22, 2015), dismissed, without costs.
The determination that petitioner was incapacitated from
employment is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-182 [1978]), including the testimony and report of a forensic psychiatrist.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK